Criminal prosecution tried upon an indictment charging the defendants with the murder of one Ambrose Lanier.
Verdict: "Guilty of murder in the third degree."
Judgment: Imprisonment in the State's prison as to each of the defendants for a term of fifteen years.
The defendant, Nealie Brown, appeals, assigning errors.
It appearing that the verdict was inadvertently recorded "guilty of murder in the third degree," when in reality the jury returned a verdict of manslaughter, the motion of the State to remand the cause for correction of the record will be allowed. S. v. Harrison, 104 N.C. 728, 10 S.E. 131;S. v. Farrar, ibid., 702, 10 S.E. 159, S. c., 103 N.C. 411,9 S.E. 449.
That the Superior Court at term has the power to make its records speak the truth, and, to this end, to correct them, if need be, is established by a number of decisions. S. v. Marsh, 134 N.C. 184, 47 S.E. 6; S. v.Currie, 161 N.C. 275, 76 S.E. 694; S. v. Bordeaux, 93 N.C. 560; S. v.Davis, 80 N.C. 384; S. v. Swepson, 81 N.C. 571. See, also, S. v. Lea,ante, 35; LaBarbe v. Ingle, 201 N.C. 814, 161 S.E. 486; Durham v.Cotton Mills, 144 N.C. 705, 57 S.E. 465.
The presumption is, that the record as it appears is true, and the court ought not to interfere with it at all, unless, upon thorough inquiry, its duty of correction is manifest. S. v. Harrison, supra. *Page 514 
Ordinarily, the court may proceed ex mero motu to correct its records, and to make them speak the truth, but in Durham v. Cotton Mills, supra, it was suggested, as the better practice, to do so only after notice to the party to be affected by the correction, especially if the change be material. Summerlin v. Cowles, 107 N.C. 459, 12 S.E. 234.
Remanded.